Citation Nr: 0604192	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  04-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission











INTRODUCTION

The veteran served on active military duty from April 1964 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for diabetes mellitus.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" or 
that he had actual inservice exposure to Agent Orange.  

2.  Diabetes mellitus has not been shown to have been present 
during the veteran's service or for many years thereafter and 
has not been shown to be in any way related to such service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) described 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete, a substantiated complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and supp. 2005); 38 C.F.R. § 3.159(d) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of letters issued to 
the veteran in August 2002 and July 2003 as well as the 
rating action in March 2003 and the statement of the case 
issued to the veteran in November 2004.  Such documentation 
informed the veteran of the information and evidence required 
to substantiate the claim, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the initial notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The content 
of the notices provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  But the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purposes behind the notice requirement have 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and private medical record, as well as the 
veteran's service personnel records.  VA attempted to secure 
the deck logs of the United States Naval Vessel USS Oxford 
but was informed by the United States National Archives at 
College Park that the deck longs were undergoing a 
declassification process due to a possible security risk and 
were, therefore, unavailable.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim and 
could be obtained has been obtained. 

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such a 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include full 
type Type II diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  See 38 C.F.R. § 3.309(e), 
note 2 (2005).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).

The veteran had active service from April 1964 to April 1968.  
The veteran has asserted that, while stationed aboard the USS 
Oxford, it docked several times immediately offshore of 
Vietnam and that he went to shore on several occasions, thus 
satisfying the above-noted regulatory requirement.

In the present case, the first confirmed evidence of diabetes 
is dated in 1991.  Additional private and VA medical records 
disclose continuing treatment between 2000 and 2003 for 
diabetes.  

The veteran underwent a VA examination for compensation 
purposes in February 2003.  At that time, it was indicated 
that the veteran's C-file was not available, but that he had 
been first diagnosed as having diabetes in 1991 and had been 
placed on oral medication.  Insulin was added in the summer 
of 2002.  A diagnosis of diabetes mellitus, Type II, was 
indicated, and it was also noted that the veteran was a 
Vietnam veteran and presumed service connected.

The above evidentiary considerations have been carefully 
considered by the Board.  However, the record does not 
reflect that the veteran had active service in the Republic 
of Vietnam.  Service personnel records and other records, 
which have been obtained and associated with the veteran's 
claim folder, do not establish the veteran's presence in 
Vietnam.  The veteran asserts that he made several onshore 
visitations to Vietnam.  However, such assertions cannot be 
confirmed.

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his offshore naval duties involved duty or 
visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.  In this regard, 
the Board notes that attempts were made to secure the deck 
logs of the USS Oxford, but such attempts proved futile.  A 
preponderance of the evidence is against a finding that the 
veteran was exposed to herbicide agents in service.  

The Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran may 
establish service connection for diabetes mellitus with proof 
of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  However, there is no evidence that the 
veteran's Type II diabetes mellitus manifested itself during 
service or within one year following discharge or that this 
disorder was in any way related to his active duty.  In fact, 
the veteran was not treated for diabetes until 1991, many 
years after his separation from active service.  Also, there 
is no evidence of record which actually relates the veteran's 
diabetes to his active military duty.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus, and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  





ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


